Title: To John Adams from Benjamin Stoddert, 19 April 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 19. April 1799.

In letters to Capt Barry, by Capt Tingey dated the 16 March, He was directed to send Nicholson to Boston without delay, and Fletcher in the George Washington, to Rhode Island. It was supposed that by the time these Vessels could arrive, our Coast might require some attention. By a letter Just recd. from Barry, a copy of which I do myself the honor to enclose, it appears probable, that both Barry & Nicholson may leave the Islands on their return, before the rect of my letters.
I fear these Gentlemen will return without an increase of reputation. Barry no doubt is brave, and well qualified to fight a single Ship— Poor Nicholson, is not allowed to rank so high in the Public estimation—Our Navy at this time, when its character is to form, ought to be commanded by Men who, not satisfied with escaping censure, will be unhappy if they do not recieve, & merit, praise.—By men who have talents & activity, as well as Spirit, to assist a Judicious arrangement for the employment of the force under their command, or to cure the defects of a bad one. I hope & believe, there are several such men in the Service.
I have taken measures to procure the material parts of the Frames of the six 74 Gun Ships, from Georgia—And as soon as the moulds are prepared, which have been in hand for two months past, measures must be taken for the rest of the timber. It is not expected that any thing more can be done towards these ships in the present year, than to prepare the materials—After this is done, the timber may be left to Season, or be put together, as the exigency of our affairs may require.
In this view of the subject, the Services of Captains to attend to the building of the Ships, cannot be essentially necessary in the present year—But as it might be agreeable employment for Nicholson, I wish, if you sir do not disapprove, put him upon that Duty on his arrival. In this case, either Talbot, or Sever, might take the Constitution. But in order that there may be no delay, & that every proper arrangement may be made to dispatch the ship, on a cruise as soon as possible after her arrival, it is necessary that I should know your pleasure on the subject, before she does arrive.—with every exertion, she may possibly remain a full month in port, as she will require some repairs, & must get a new Crew.
I have the honor to be / with the highest respect & esteem / sir Yr. most Obed. Serv.

Ben Stoddert